Citation Nr: 0317294	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran has stated that he has 
received counseling and treatment for PTSD 
regularly at the Shreveport Vet Center, 2800 
Youree Drive, Building 1, Suite 105, 
Shreveport, Louisiana 71104.  Request from the 
Shreveport Vet Center all treatment records 
for the veteran.
2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:  
(a)  An orthopedic examination to show 
the relationship, if any, between any disorder 
of the ankle(s) or the knee(s) that is 
diagnosed and the veteran's military service.  
Request the examiner to opine as to whether it 
is as likely as not that any current disorder 
of the ankle(s) or the knee(s) is the result 
of an injury or disease incurred or aggravated 
during service (including falling down an 
embankment and into a hole with the right 
ankle, as alleged by the veteran).  Send the 
claims folder to the examiner for review.  The 
examination report should state that the 
claims folder was reviewed.
(b)  A mental disorders examination to 
show the relationship between any post-
traumatic stress disorder or other acquired 
psychiatric disorder diagnosed and the 
veteran's military service.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, that are 
deemed necessary for an accurate assessment.  
The examiner should conduct a thorough 
psychiatric evaluation of the veteran and, 
based on a review of the medical records and 
sound diagnostic principles, provide a 
diagnosis of any pathology found.  
If the evaluation results in a diagnosis of 
PTSD, the examiner should specify which 
stressors, as alleged by the veteran, are 
sufficient to support the diagnosis.  The 
examiner should describe those stressors in 
detail in the examination report.  The 
examiner should also explain how the veteran's 
symptoms and stressors meet the diagnostic 
criteria for PTSD contained in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th 
ed.) (DSM-IV).  
If the evaluation results in a diagnosis of an 
acquired psychiatric disorder other than PTSD, 
the examiner should specify the disorder with 
reference to the diagnostic criteria contained 
in DSM-IV and should express an opinion as to 
whether it is as likely as not that the 
veteran developed the acquired psychiatric 
disorder as a result of his military service 
or any PTSD, if also diagnosed therewith.
Send the claims folder to the examiners for 
review.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





